NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3476-18T3

MARIA DE MATOS,

           Plaintiff-Respondent,

v.

VINCENT M. FAZZARI,

     Defendant-Appellant.
_________________________

                    Argued telephonically August 25, 2020 –
                    Decided September 14, 2020

                    Before Judges Geiger and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. LT-001228-19.

                    Vincent M. Fazzari, appellant, argued the cause pro se.

                    Frank D. Angelastro argued the cause for respondent.

PER CURIAM

           In this landlord-tenant matter, pro se defendant Vincent M. Fazzari

appeals the trial court's February 28, 2019 order, issued after a bench trial, that
granted possession of a condominium unit to his landlord, plaintiff Maria De

Matos.1 On appeal, defendant argues that (1) the trial court erred in refusing to

enforce a three-month notice provision in an expired written lease agreement;

(2) the trial court erroneously held plaintiff was not bound by the terms of the

expired lease; (3) the trial court erred in finding the rent increase was not

unconscionable; (4) the trial court was mistaken in concluding there was

statutory authority for his eviction; (5) the trial court erred in holding that there

was compliance with the master deed restriction; (6) defendant was deprived of

his rights as a post-conversion tenant; and (7) the trial court abused its discretion

in denying his request to transfer the case to the Law Division. We reject

defendant's arguments and affirm.

      We discern the following facts from the record. Defendant has resided in

his current condominium unit since 2002.2 In 2002, his monthly rent was $775

or $800. The landlord gradually increased the rent, approximately $50 every

three years, over the next decade. Pertinent to this appeal, in 2013, defendant



1
 Plaintiff's daughter Elena Koretsky testified on her behalf pursuant to a written
power of attorney dated February 17, 2014.
2
  Defendant has resided at the property since 1975, albeit in a different unit
under different ownership prior to 2002.


                                                                             A-3476-18T3
                                         2
executed a one-year lease agreement with then-owners Mariola and Antonio De

Matos,3 with effective dates of August 1, 2013 through July 31, 2014. Pursuant

to the lease agreement, defendant was to pay monthly rent of $925 for the

duration of the lease. The monthly rent included a parking space, heat, and hot

water. Contained within paragraph twenty-four of the lease agreement was a

handwritten provision stating that, "[t]enant will be notified in writing [three]

months prior to the end of the lease term of any changes to be made in the

renewal lease."

      Paragraph seventeen of the lease agreement states,

            Holdover by tenant. Should lessee remain in the
            demised premises with the consent of lessor after
            natural expiration of this lease, a new month-to-month
            tenancy shall be created between lessor and lessee
            which shall be subject to all the terms and conditions
            hereof but shall be terminated on the thirty days[']
            written notice by either lessor or lessee or the other
            party.

      After the expiration of the lease on July 31, 2014, defendant did not

execute a renewal lease. Defendant remained in possession of the property and

therefore, under the plain terms of the lease, he became a holdover tenant on a




3
  Plaintiff Maria De Matos is Antonio De Matos's mother. Plaintiff purchased
the property in or about 2018 from her son and former daughter-in-law.
                                                                         A-3476-18T3
                                       3
month-to-month basis. As a holdover tenant, defendant continued to pay the

monthly rent of $925.

      It is undisputed that defendant received a notice to quit and a notice of

rent increase, dated November 1, 2018, which indicated that plaintiff intended

"to increase your rent" and that the present lease was terminated "as of December

31, 2018." The notice to quit and the notice of rent increase also stated that

defendant would be able to "rent [the property] after the date of termination for

[$1200] per month." Under this proposal, plaintiff would allow defendant to

pay $925 per month for November and December 2018, whereupon the rent

would increase, if defendant chose to remain on the property, to $1200 per

month. Defendant did not vacate the premises upon the termination date of

December 31, 2018. Instead, defendant remained on the property and continued

to pay $925 to plaintiff for rent, which plaintiff refused to accept.

      Plaintiff filed an action in the Special Civil Part on January 25, 2019

seeking summary eviction based upon unpaid rent for January 2019 in the

amount of $1200 as well as the rent for February 2019. Trial was held before

Judge Vincent Militello on February 19, 2019.

      The facts at trial were virtually undisputed. Defendant received the notice

to quit and the notice of rent increase on or about November 1, 2018. Plaintiff's


                                                                         A-3476-18T3
                                         4
daughter testified that defendant's monthly rent of $925 included a parking spot,

heat, and hot water. Plaintiff's daughter also testified that plaintiff rented a

similar unit in the same condominium complex, which was a "little smaller" than

the unit defendant was renting, for $1300 per month. In addition, plaintiff's

daughter testified that plaintiff rented another similar unit in a neighboring

municipality for $1200 per month.

      On February 28, 2019, the trial judge entered an oral decision, finding in

favor of plaintiff, and entered a judgment of possession on that same day. In

reaching his decision, the trial judge found that, at the conclusion of the lease

term on July 31, 2014, the lease terminated, and defendant was thereafter a

month-to-month tenant. The trial judge also found that the notice to quit and

the notice of rent increase, dated November 1, 2018, provided "more than

sufficient notice to [defendant]." Considering the testimony, the trial judge

determined that "the rent increase of [$1200] [was] reasonable." 4

      This appeal ensued.


4
   Immediately after the entry of the judgment of possession, the judge advised
defendant that he could cure the deficiency by bringing the rent current that same
day, whereupon the matter would be dismissed. Defendant agreed, paid the
demanded amount, and the case was dismissed, raising the question whether a
live controversy existed from which to appeal. Given the procedural posture of
the case, which has been fully briefed and argued without objection, we
determine it the better course to address the matter on the merits.
                                                                          A-3476-18T3
                                        5
On appeal, defendant presents the following arguments:

     I. THE COURT ERRED IN REFUSING TO
     ENFORCE THE [THREE] MONTH PRIOR
     WRITTEN    NOTICE    PROVISION    AND
     DETERMINING THERE     WAS   SUFFICIENT
     NOTICE AND THEREFOR[E] JURISDICTION
     EVEN IF IT APPLIED THE [THREE] MONTH
     NOTICE PROVISION.

     II. EVEN IF A THERE WAS A NEW OWNER,
     PLAINTIFF WAS BOUND BY THE TERMS OF THE
     LEASE AND THE COURT ERRED IN HOLDING
     SHE WAS NOT BOUND BY THE TERMS OF THE
     LEASE.

     III. THE COURT ERRED IN FINDING THE
     PROPOSED RENT INCREASE WAS REASONABLE
     AND IN RULING THAT TENANT HAD A
     SWEETHEART DEAL.

     IV. THE COURT ERRED IN IGNORING, OR IN ITS
     CONSTRUCTION OF, N.J.S.A. 2A:18-61.3.

     V. THE COURT ERRED IN HOLDING THERE HAD
     BEEN COMPLIANCE WITH THE MASTER DEED
     RESTRICTION AND FAILING TO REQUIRE THAT
     . . . PLAINTIFF MEET HER BURDEN OF PROOF
     THAT THE PROPOSED CHANGE OF THE LEASE
     TERM/FORM WAS REASONABLE.

     VI. POST-CONVERSION TENANT.

     VII. THE COURT ABUSED ITS DISCRETION IN
     DENYING    TENANT’S  REQUEST    FOR   A
     TRANSFER OF THE MATTER TO THE GENERAL
     CIVIL PART OF THE LAW DIVISION AND/OR


                                                         A-3476-18T3
                               6
            DENYING TENANT’S REQUEST THAT THE
            COURT TRANSFER THE MATTER SUA SPONTE. 5

            VIII. THE COURT IMPROPERLY EXCLUDED
            EVIDENCE.

      We address these issues in turn.

      We begin with the well-settled standard of review in an appeal from a

bench trial. Namely, "[t]he scope of [our] review of a trial court's fact-finding

function is limited." Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169

(2011) (quoting Cesare v. Cesare, 154 N.J. 394, 411 (1998)). We review final

determinations made by the trial court "premised on the testimony of witnesses

and written evidence at a bench trial, in accordance with a deferential

standard[.]" D'Agostino v. Maldonado, 216 N.J. 168, 182 (2013). The factual

findings and legal conclusions of the trial judge are not disturbed "unless we are

convinced that they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice[.]" In re Trust Created by Agreement Dated Dec. 20, 1961, 194 N.J.
276, 284 (2008) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474,



5
   We find it unnecessary to address this argument as it is without merit. The
trial judge was well-equipped to handle the issues presented in this case. In
addition, defendant never made a motion to transfer the case before trial despite
being given the opportunity to do so. N.J.S.A. 2A:18-60.
                                                                          A-3476-18T3
                                         7
484 (1974)). We owe no deference to a trial court's interpretation of the law and

the legal consequences that flow from established facts. Maldonado, 216 N.J.

at 182-83 (citing Manalapan Realty L.P. v. Twp. Comm. of Manalapan, 140 N.J.
366, 378 (1995)).

      At the outset, as did the trial judge, we reject defendant's position that he

is not a holdover tenant. A "holdover tenant" is generally defined as "[s]omeone

who remains in possession of real property after a previous tenancy . . .

expires[.]" Black's Law Dictionary 1769 (11th ed. 2019); see also Newark Park

Plaza Assocs., Ltd. v. City of Newark, 227 N.J. Super. 496, 499 (Law Div. 1987)

("It is well-settled law in New Jersey that when a tenant continues to occupy a

premises after the termination of a lease, his status becomes that of a month -to-

month holdover tenant."). Both by operation of law and under the plain terms

of the lease, when no renewal lease was executed in 2014, defendant's tenancy

converted to a holdover tenancy on a month-to-month basis. See N.J.S.A. 46:8-

10.

      As a holdover, defendant was entitled to only a month's notice to quit. See

N.J.S.A. 2A:18-56(b). As the judge found, it was undisputed that defendant

received the notice to quit and the notice of rent increase on or about November

1, 2018. The notice to quit and the notice of rent increase clearly indicated the


                                                                           A-3476-18T3
                                        8
termination date was December 31, 2018, almost two months after such notice

was provided.

      Moreover, it is well-settled that "[t]o increase the rent of a month-to-

month tenant, the landlord must serve a notice to quit terminating the old tenancy

and another notice offering a new tenancy at an increased rent." Harry's Village,

Inc. v. Egg Harbor Township, 89 N.J. 576, 583 (1982). "When a landlord gives

a proper notice to quit and a notice of rent increase, a tenant, by holding over,

creates a new tenancy at the increased rental." Ibid. (citing Stamboulos v.

McKee, 134 N.J. Super. 567, 571 (App. Div. 1975)). In this case, the notice to

quit and the notice of rent increase explicitly stated that defendant was able to

"rent [the property] after the date of termination for [$1200] per month."

      We reject defendant's argument that plaintiff was required to provide him

with three months' notice of a rent increase pursuant to the terms of the long-

expired written lease agreement of 2013. To the contrary, because there was no

renewal or extension of the 2013 lease, the three-month notice provision did not

survive the expiration of that lease. See Sheild v. Welch, 4 N.J. 563, 569 (1950)

("Since there was no renewal or extension of the written lease, then all of the

terms thereof, including the sale commission provisions, expired with the

termination of the lease.").


                                                                          A-3476-18T3
                                        9
      Defendant's argument that plaintiff lacked statutory authority to seek his

removal lacks merit. N.J.S.A. 2A:18-61.1(f) establishes that a tenant may be

removed if the tenant "has failed to pay rent after a valid notice to quit and notice

of increase of said rent, provided the increase in rent is not unconscionable an d

complies with any and all other laws or municipal ordinances governing rent

increases."

      In that vein, we affirm the trial judge's conclusion that the rent increase

from $925 to $1200, which included a parking space, hot water, and heat, was

not unconscionable. Testimony at trial established that plaintiff owns two

similar units, one in the same condominium complex in Harrison, which is

slightly smaller than defendant's, which plaintiff rents for $1300, and one in a

neighboring municipality, which she rents for $1200. That there had been only

minimal increases in defendant's rent between 2002 and 2013, and no increase

in rent for five years, was also an appropriate factor for the judge to consider in

supporting his conclusion that the modest rent increase was reasonable. See

Fromet Properties, Inc. v. Buel, 294 N.J. Super. 601, 615 (App. Div. 1996)

("although the increase in rent here was 28%, this fact is mitigated by the

absence of any rent increase during the prior three-year period.").




                                                                             A-3476-18T3
                                        10
      Defendant's argument that he was afforded protection under the master

deed is entirely without merit. 6 Defendant has been a tenant in the same unit

since 2002. The written lease agreements executed between the parties were for

one-year terms.   Even after the expiration of the written lease agreement,

defendant remained in the same unit for more than five years. We agree with

the trial judge that the master deed restriction does not apply under these

circumstances and, even if it did, plaintiff complied with the deed because no

lease was executed for less than six months.

      We also disagree with defendant's contention that he was a post-

conversion tenant and, thus, entitled to the special notice required under

N.J.S.A. 2A:18-61.9. The post-conversion statute, N.J.S.A. 2A:18-61.1(l)(1),

simply does not apply because there was no allegation or evidence that plaintiff

was seeking to "personally occupy" the unit. In fact, plaintiff offered defendant

a new lease. Consequently, defendant was not entitled to, nor was he deprived

of, "the minimal rights of a post-conversion tenant[.]" Veltri v. Norwood, 195
N.J. Super. 406, 409 (App. Div. 1984).




6
  The master deed reads in pertinent part as follows: "[n]o unit shall be rented
by the owners hereof for transient or hotel purposes, which shall be defined as
rental for any period of less than six . . . months."
                                                                         A-3476-18T3
                                      11
      To the extent that we have not addressed defendant's remaining

arguments, we conclude that they lack sufficient merit to warrant discussion in

a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-3476-18T3
                                     12